Exhibit 10

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (hereinafter, the “Agreement”) is
entered into as of the date set forth on the signature page below by and between
Auxilium Pharmaceuticals, Inc. (hereinafter, the “Company”) and Robert S.
Whitehead.

 

WHEREAS Robert S. Whitehead has been employed by Auxilium Pharmaceuticals, Inc.
(hereinafter, “Auxilium”) as President and Chief Operating Officer; and

 

WHEREAS Mr. Whitehead and Auxilium are parties to a June 1, 2004 Employment
Agreement (hereinafter, the “Employment Agreement”); and

 

WHEREAS Mr. Whitehead’s employment with Auxilium terminated on March 10, 2005
(hereinafter, the “Separation Date”) pursuant to Section 2.1 of the Employment
Agreement;

 

WHEREAS Mr. Whitehead has claimed to be entitled to payment and/or consideration
from Auxilium in connection with his relocation, expected sale of his Virginia
residence, and purchase of a Pennsylvania residence, and has claimed to have
relied upon an alleged promise on the part of the company to purchase his
Virginia residence; and

 

WHEREAS Mr. Whitehead and Auxilium desire to resolve any and all actual and/or
potential disputes between them of any nature whatsoever, based on any event
occurring on or before the date of execution of this Agreement, including but
not limited to claims relating to his employment, relocation, and alleged
reliance; therefore

 

IT IS HEREBY AGREED by and between Mr. Whitehead and Auxilium as follows:

 

1. Mr. Whitehead, for and in consideration of the undertakings of Auxilium set
forth herein and intending to be legally bound, does hereby REMISE, RELEASE AND



--------------------------------------------------------------------------------

FOREVER DISCHARGE Auxilium and its corporate parents, subsidiaries, and
affiliated entities; the officers, directors, stockholders, employees, and
agents of the foregoing entities; and the successors, assigns, heirs, executors,
and administrators of the foregoing entities and persons (hereinafter referred
to collectively as “RELEASEES”) of and from any and all actions and causes of
actions, suits, debts, claims, and demands whatsoever in law or in equity that
he ever had, now has, or which his heirs, executors, or administrators may have
by reason of any matter, cause, or thing whatsoever, based on any event
occurring on or before the date of execution of this Agreement. The foregoing
includes but is not limited to claims arising out of or relating in any way to
his employment relationship, any provision of or contractual right existing in
his Employment Agreement, or the termination of his employment relationship with
Auxilium, including but not limited to claims which have been, could have been,
or could be asserted now or in the future arising under federal, state, or local
law, including but not limited to the Pennsylvania Human Relations Act, 43 P.S.
§§ 951 et seq; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et
seq.; the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.; claims
relating to or arising under any provision of the Employment Agreement; common
law claims sounding in contract, assumpsit, or tort now or hereafter recognized;
and claims for counsel fees and costs. Notwithstanding the foregoing, Mr.
Whitehead is not in this Agreement releasing the right to file a claim for
workers’ or unemployment compensation benefits.

 

2. In full consideration of Mr. Whitehead’s execution of this Agreement and his
agreement to be legally bound by all of its terms, and provided that his
agreement hereto is not revoked, Auxilium agrees to:

 

(a) provide Mr. Whitehead with severance payments in the gross amount of
$320,000, payable in 12 equal monthly installments, the first of which shall be
paid within 30 days of Mr. Whitehead’s execution of this Agreement;

 

-2-



--------------------------------------------------------------------------------

(b) provide Mr. Whitehead with medical, dental, and prescription drug coverage
in accordance with the terms of Section 2.1(b)(ii) of the Employment Agreement
for 12 months, at the beginning of which 12-month period the COBRA health care
continuation coverage period (under Section 4980B of the Internal Revenue Code
of 1986, as amended) shall commence;

 

(c) grant to Mr. Whitehead, effective as of the date of his execution of this
Agreement, a nonqualified stock option (the “Option”) to purchase 50,000 shares
of Auxilium’s common stock, par value $0.01 per share, at an exercise price per
share equal to the last reported sale price of a share of the Company’s common
stock on the Nasdaq National market on the date of grant, subject to the terms
and conditions of the Nonqualified Stock Option Agreement attached hereto as
Exhibit A;

 

(d) pay to Mr. Whitehead his unused vacation benefits accrued as of the
Separation Date.

 

3. All payments made to Mr. Whitehead pursuant to paragraph 2 above shall be
subject to any and all payroll deductions required by law, in addition to any
deductions Mr. Whitehead may himself authorize.

 

4. Except as set forth herein, it is expressly agreed and understood that as of
the Separation Date Auxilium has no obligation to provide Mr. Whitehead at any
time in the future with any payments, benefits, or considerations other than
those recited in paragraph 2 above and any vested benefits to which Mr.
Whitehead may be entitled under the terms of Auxilium’s benefit plans.

 

-3-



--------------------------------------------------------------------------------

5. Mr. Whitehead expressly acknowledges that:

 

(a) he remains bound by Sections 4, 5, 6, and 7 of his Employment Agreement,
which remain in full force and effect, and whose remaining in full force and
effect is reasonably and properly required for the protection of the Company’s
business; and, in keeping with the foregoing, Mr. Whitehead explicitly and
specifically acknowledges that among his obligations thereunder, he may not
directly or indirectly solicit or recruit any employee of Auxilium to work for a
third party other than Auxilium (excluding newspaper or similar print or
electronic solicitations of general circulation);

 

(b) the provisions of Section 8 of the Employment Agreement remain in full force
and effect; and

 

(c) pursuant to Section 2.1(c) of the Employment Agreement, Auxilium’s
obligation to provide him with the benefits set forth in paragraph 2 above are
contingent upon his ongoing compliance with Sections 4, 5, 6, and 7 of the
Employment Agreement.

 

6. The parties hereto acknowledge that the undertakings of each of the parties
herein are expressly contingent upon the fulfillment and satisfaction of the
obligations of the other party as set forth herein. Mr. Whitehead agrees and
recognizes that in the event he violates any of the terms of this Agreement the
Company will be irreparably harmed and accordingly entitled to seek any and all
appropriate relief, including legal and equitable remedies and/or remedies,
including but not limited to the return of any payments made in accordance with
paragraph 2 above.

 

-4-



--------------------------------------------------------------------------------

7. Mr. Whitehead hereby agrees and recognizes that as of the Separation Date his
employment relationship with Auxilium was permanently and irrevocably severed
and that Auxilium has no obligation, contractual or otherwise, to hire, rehire
or re-employ him in the future.

 

8. During the 12-month period in which Mr. Whitehead shall be receiving
installments of his severance payment and benefits pursuant to paragraph 2(a)
and (b) above, Mr. Whitehead agrees to work for the company on a substantial but
less than full-time basis as an independent contractor consultant, in part,
though not necessarily exclusively, for the purpose of facilitating the
transition of his duties and responsibilities to his successor. For such
services Mr. Whitehead shall receive $100,000, but no other compensation or
benefits, to be paid in equal monthly installments on or before the last day of
each of the 12 months. Mr. Whitehead’s duties as a consultant shall be as
directed by Rolf Classon, or another member of the Board of Directors designated
by Mr. Classon; and Mr. Whitehead is not to report to or undertake any work, or
make any representation purportedly on behalf of Auxilium, unless directed to do
so by Mr. Classon or Mr. Classon’s designee. At the conclusion of said 12
months, the consulting agreement shall terminate and shall not be renewed. In
addition to the foregoing, Mr. Whitehead also agrees to cooperate with Auxilium
with regard to any pending or future claims brought against the Company by any
other individual, entity, or government agency or body. Upon submission of
appropriate documentation, Auxilium agrees to reimburse Mr. Whitehead in
accordance with company practice for any reasonable expenses incurred in
connection with his compliance with this paragraph and approved in advance. Mr.
Whitehead agrees to hold Auxilium harmless from any interest, tax, or penalty
assessed against him by any governmental entity with respect to any amount paid
hereunder.

 

-5-



--------------------------------------------------------------------------------

9. Mr. Whitehead agrees and acknowledges that Auxilium’s agreement hereto is and
shall not be construed to be an admission of any violation of any federal,
state, or local statute or regulation or of any duty owed by Auxilium. This
Agreement is made voluntarily to provide for the amicable termination of Mr.
Whitehead’s employment relationship.

 

10. Mr. Whitehead agrees that he will not disparage the personal or professional
reputation of Auxilium, its directors, officers, or employees. Auxilium agrees
that its officers and/or directors will not disparage the personal or
professional reputation of Mr. Whitehead.

 

11. Auxilium and Mr. Whitehead hereby incorporate by reference the
Non-Competition provision set forth in Paragraph 6 of Mr. Whitehead’s Employment
Agreement. That covenant shall remain in full effect, except that the first
sentence of Paragraph 6 of Mr. Whitehead’s Employment Agreement shall be revised
as follows: “For a period of nine months after termination of Mr. Whitehead’s
employment with Auxilium (for any reason whatsoever, whether voluntary or
involuntary), Mr. Whitehead will not, without prior written approval of
Auxilium’s Board, whether alone or as a partner, officer, director, consultant,
agent, employee or stockholder of any company or other commercial enterprise,
directly or indirectly engage in any business or other activity in the United
States or Canada which competes directly with Auxilium in the sale of
pharmaceutical or other products in the fields of sexual health, urology and
pain management.”

 

12. Mr. Whitehead shall have until June 24, 2005 to submit expense forms for
travel expense he incurred while working for Auxilium. Auxilium will process any
expense forms submitted by Mr. Whitehead and pay or deny them pursuant to its
standard policies and practices. Any expenses not submitted by Mr. Whitehead to
Auxilium by June 24, 2005 will not be paid by the Company.

 

-6-



--------------------------------------------------------------------------------

13. Mr. Whitehead hereby certifies that:

 

(a) he was presented with this Agreement on March 18, 2005, and he has been
given in excess of 21 days in which to review it;

 

(b) pursuant to 29 C.F.R. § 1625.22(e)(4), he has agreed and hereby agrees that
the 21-day period for review set forth in 29 U.S.C. § 626(f) did not and shall
not restart upon the making of any change(s) to the terms of this Agreement,
material or immaterial;

 

(c) he has read the terms of this Separation of Employment Agreement and General
Release;

 

(d) he has been informed by Auxilium that he should discuss this Agreement with
his attorneys, Charles Wayne, Esquire, and Elisha Anne King, Esquire, of DLA
Piper Rudnick Gray Cary, and he has in fact done so;

 

(e) he understands the terms and effects of this Agreement, including the fact
that he is hereby releasing not just claims relating to his employment and the
termination thereof and his Employment Agreement, but also all claims of any
nature, whether related to employment or not, based on any event or events
occurring on or before the date of his execution of this Agreement;

 

(f) he understands he is not hereby waiving any claim that may arise after the
date of his execution of this Agreement;

 

(g) his agreement hereto is given in exchange for the consideration set forth
above, which he acknowledges is adequate and satisfactory to him and not
something to which he otherwise would be entitled; and

 

-7-



--------------------------------------------------------------------------------

(h) neither Auxilium nor any of its agents, representatives or attorneys has
made any representation to him or to his attorney(s) concerning the terms or
effects of this Agreement other than that set forth in writing herein.

 

14. This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of laws
provisions. Any suit brought to enforce the terms of this Agreement shall be
brought in the United States District Court for the Eastern District of
Pennsylvania or the Court of Common Pleas for Montgomery County, Pennsylvania,
and both parties hereto consent to the exclusive jurisdiction of such courts.

 

15. The drafting of this Agreement is the result of negotiations between parties
represented by counsel, and as such the parties agree that any canon of
construction providing that an agreement shall be construed against the drafter
shall not apply.

 

-8-



--------------------------------------------------------------------------------

16. Mr. Whitehead has the right to revoke this Agreement within seven (7) days
of its execution by giving written notice of such revocation by hand delivery or
fax within said seven-day period to Auxilium, Attention: Jennifer Evans Stacey.
Not until the conclusion of such seven-day period shall this Agreement become
enforceable, and if Mr. Whitehead revokes his agreement hereto within such time
by providing notice as set forth above this Agreement shall be null and void.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing Separation of Employment Agreement and General Release
this 27th day of May, 2005.

 

THIS IS A LEGAL DOCUMENT THAT CONTAINS A GENERAL RELEASE. YOU SHOULD CONSULT
WITH YOUR ATTORNEY BEFORE SIGNING.

 

WITNESS:  

/s/ Cynthia E. Whitehead

--------------------------------------------------------------------------------

 

/s/ Robert S. Whitehead

--------------------------------------------------------------------------------

        ROBERT S. WHITEHEAD         AUXILIUM PHARMACEUTICALS, INC. WITNESS:  

/s/ James E. Fickenscher

--------------------------------------------------------------------------------

  BY:  

/s/ Gerri Henwood

--------------------------------------------------------------------------------

        TITLE:   Chief Executive Officer         DATE:   June 2, 2005

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

-10-



--------------------------------------------------------------------------------

AUXILIUM PHARMACEUTICALS, INC.

 

2004 EQUITY COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you an option to
purchase shares of common stock of the Company under the Auxilium
Pharmaceuticals, Inc. 2004 Equity Compensation Plan (the “Plan”). The terms of
the grant are set forth in the Nonqualified Stock Option Grant (the “Grant”)
provided to you. The following provides a summary of the key terms of the Grant;
however, you should read the entire Grant, along with the terms of the Plan, to
fully understand the Grant.

 

SUMMARY OF NONQUALIFIED STOCK OPTION GRANT

 

Grantee:    Robert S. Whitehead Date of Grant:    May 27, 2005 Total Number of
Shares Granted:    50,000 Exercise Price Per Share:    $4.79 Exercisability
Schedule:    Fully-vested and exercisable upon Date of Grant Term/Expiration
Date*:    May 26, 2006

--------------------------------------------------------------------------------

* Unless terminated earlier in accordance with the terms of the Grant and the
Plan.

 

-11-



--------------------------------------------------------------------------------

AUXILIUM PHARMACEUTICALS, INC.

 

2004 EQUITY COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION GRANT

 

This STOCK OPTION GRANT, dated as of May 27, 2005 (the “Date of Grant”), is
delivered by Auxilium Pharmaceuticals, Inc. (the “Company”) to Robert S.
Whitehead (the “Grantee”).

 

RECITALS

 

A. The Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company.

 

B. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company has decided to make a stock option grant as an inducement for the
Grantee to promote the best interests of the Company and its stockholders. The
Grantee may receive a copy of the Plan by contacting Jennifer Evans Stacey at
(610) 239-1488.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase 50,000 shares of common
stock of the Company (“Shares”) at an exercise price of $4.79 per Share. The
Option shall become exercisable according to Section 2 below.

 

2. Exercisability of Option. The Option shall be fully-vested and exercisable
upon the Date of Grant.

 

3. Term of Option.

 

(a) The Option shall have a term of one year from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

 

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

 

(i) The expiration of the 90-day period after the Grantee ceases to be employed
by, or provide service to, the Employer, if the termination is for any reason
other than Disability (as defined in the Plan), death or Cause (as defined in
the Plan).

 

-12-



--------------------------------------------------------------------------------

(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

 

(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or within 90 days after the
Grantee ceases to be so employed or provide such services on account of a
termination described in subsection (i) above.

 

(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause. In addition, notwithstanding the prior provisions of
this Section 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee’s employment or service terminates, the Option shall immediately
terminate.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the first anniversary of the Date of Grant.

 

4. Exercise Procedures.

 

(a) Subject to the provisions of Sections 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised. At
such time as the Committee shall determine, the Grantee shall pay the exercise
price (i) in cash, (ii) with the approval of the Committee, by delivering
Shares, which shall be valued at their Fair Market Value (as defined in the
Plan) on the date of delivery, or by attestation (on a form prescribed by the
Committee) to ownership of Shares having a Fair Market Value on the date of
exercise equal to the exercise price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (iv) by such other method as the Committee may approve, to the extent
permitted by applicable law. The Committee may impose from time to time such
limitations as it deems appropriate on the use of Shares to exercise the Option.

 

-13-



--------------------------------------------------------------------------------

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.

 

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.

 

5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

 

6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

 

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

 

-14-



--------------------------------------------------------------------------------

8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.

 

9. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

 

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
provisions thereof.

 

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Employer, or to such other
address as the Grantee may designate to the Employer in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

AUXILIUM PHARMACEUTICALS, INC.

By:

 

/s/ Gerri Henwood

--------------------------------------------------------------------------------

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Committee shall be final and binding.

 

Grantee:  

/s/ Robert S. Whitehead

--------------------------------------------------------------------------------

Date:   May 27, 2005

 

-16-